
	

113 SRES 501 ATS: Commemorating the 20th anniversary of the Wright Museum of WWII History in Wolfeboro, New Hampshire.
U.S. Senate
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 501
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2014
			Ms. Ayotte (for herself and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 23, 2014Committee discharged; considered and agreed toRESOLUTION
		Commemorating the 20th anniversary of the Wright Museum of WWII History in Wolfeboro, New Hampshire.
	
	
		Whereas on July 16, 1994, the Wright Museum of WWII History opened as an educational institution in
			 Wolfeboro, New Hampshire, founded by David Wright;Whereas for the past 20 years the Wright Museum has fulfilled its mission to preserve and share the
			 stories of the people of the United States during World War II, and is the
			 only United States museum that exclusively focuses on the contributions
			 and enduring legacy of World War II-era Americans;Whereas the Wright Museum accomplishes its mission through the careful preservation and thoughtful
			 display of its extensive permanent collection of  World War II-era items
			 and memorabilia from the years between 1939 and 1945;Whereas the Wright Museum is unique among traditional World War II museums in that the over 14,000
			 items in its permanent collection are representative of both the
			 battlefield and the United States homefront;Whereas the Wright Museum has established a national reputation as a repository for historically
			 significant World War II-era items and memorabilia;Whereas the Wright Museum uses its permanent collection to introduce visitors to a seminal period
			 in United States history and place that period into historical context;Whereas for 2 decades the Wright Museum has educated, entertained, and inspired over 200,000
			 visitors from across the United States and around the world; andWhereas the Wright Museum remains dedicated to David Wright’s vision of providing a vivid
			 perspective on the profound and enduring impact of the World War II
			 experience on United States society:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)commends the Wright Museum of WWII History staff, volunteers, and board of
			 directors for their efforts to encourage the study of a significant
			 period in United States history;(2)applauds the Wright Museum of WWII History’s mission to raise awareness of the contributions and
			 lasting legacy of World War II-era Americans; and
			(3)recognizes the significance of July 16, 2014, as the 20th anniversary of the opening of the Wright Museum of WWII History.
